DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that there is a first vessel and a second vessel along with first/second/third columns. The first column is in the first vessel. The first and second columns have oil while the third column has water. The claim recites that a second vessel encloses the first and second column and there is no mention of the first vessel besides that gas escapes from it. The claim also recites that the second vessel has water flowing in it. The abstract teaches there are three vessels, and that the water is introduced into the third vessel and the third vessel is located around the first and second vessels. The first vessel in the abstract is taught to be the first column for oil. The abstract does not specify what the second vessel is except that the third vessel is around the first and second vessels. 
 	The abstract teaches three vessels with the first column being the first vessel, a second vessel that is not specified but inside a third vessel, and the third vessel containing both the first and second vessel and having a column of water (third column) inside.
 	The claims however teach the first column in the first vessel, and a second vessel containing both the first and second column, and a third column of water is also in the second vessel. It is unclear how the first column can be in both the first vessel and the second vessel. The claim also states that the oil leaves the first vessel from the bottom of the second column, but in figure 2 the oil outlet 55 is outside of the first column 31. This outlet appears to be outside the first vessel as it is in the second column. Since the second vessel has both the first and second column inside it, it is still unclear where the first vessel is located. Therefore it is unclear in the claims how the structure is aligned between the vessels and the columns. Also, if the inconsistencies between the claim and Abstract are unintentional, they should be remedied.  
 	Claim 1 recites the limitation "providing a second vessel that encloses the first and second column" in step g.  This is unclear as the claim already recites a second vessel in step e and it isn’t clear if this second vessel is the same or different as the previous one. 
Claim 1 recites the limitation "the first, second, and third columns of liquid" in step i.  There is insufficient antecedent basis for this limitation in the claim. The previous limitations stated first and second columns contain oil and third column contains water, and it is unclear if this is referring to those limitations or not.
Claim 6 recites the limitation "applies the heat to the liquid flowing in the first column" in page 16.  There is insufficient antecedent basis for “the liquid”. Claim 1 states that the oil flowing in the first column is heated in step d and it is unclear if “the liquid” is referring to “the oil” in claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        09/26/20